EXHIBIT 16.1 November 18, 2011 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 In re:Green Planet Bioengineering Co. Limited. File#:000-52622 FEI#:37-1532842 Ladies and Gentlemen: We have read the statements by Green Planet Bioengineering Co. Limited. included under Item 4.01 of its Report on Form 8-K dated November 18, 2011, and we agree with such statements as they relate to our firm. This is to confirm that the client-auditor relationship between Green Planet Bioengineering Co. Limited. File #: 000-52622 and Jewett, Schwartz, Wolfe and Associates has ceased. Very truly yours, /s/ Jewett, Schwartz, Wolfe and Associates Jewett, Schwartz, Wolfe and Associates
